Citation Nr: 0935185	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  96-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 10 percent 
disabling for the period prior to February 27, 1997, and as 
20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972, and from November 1972 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, denied 
entitlement to an increased ratings for degenerative disc 
disease of the cervical and lumbar spines.  Jurisdiction over 
the claims folders is currently held by the RO in Los 
Angeles, California. 

In an August 1998 rating decision, an increased rating of 20 
was granted for the Veteran's degenerative disc disease of 
the lumbar spine, effective February 17, 1997.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased rating of degenerative disc disease of the lumbar 
spine remains before the Board.

In December 2000, the Veteran provided testimony at a hearing 
before the undersigned at the Los Angeles RO.  A transcript 
of the hearing is of record.

The Veteran's appeal was previously before the Board in March 
2001, December 2003, and December 2005, when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

Service connection for the Veteran's claimed post traumatic 
stress disorder (PTSD) was granted in a January 2009 rating 
decision.  As the grant of service connection constitutes a 
full grant of the issue on appeal, this claim is no longer 
before the Board. 


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's degenerative 
disc disease of the cervical spine has been manifested by 
limitation of motion that was no more than moderate, without 
forward flexion of the cervical spine to 15 degrees or less, 
ankylosis, neurological impairment, or incapacitating 
episodes requiring bedrest prescribed by a physician.

2.  Degenerative disc disease of the Veteran's lumbar spine 
is manifested by severe intervertebral disc disease with 
demonstrable muscle spasm; there is no ankylosis of the 
thoracolumbar spine or additional disability from neurologic 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, 
for degenerative disc disease of the cervical spine are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2008). 

2.  The criteria for a rating of 40 percent, but not higher, 
for degenerative disc disease of the lumbar spine are met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295, 5235-5243.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the March 2008 letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Court of Appeals for the Federal Circuit has overturned 
the requirements that VA tell Veterans that they can 
substantiate the claim with evidence of its impact on daily 
life and that specific rating codes require specific findings 
for an increase.  Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009).

In a letter issued in March 2008, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran that 
to substantiate his claims for increased ratings he should 
submit evidence that they had worsened and that he could 
submit evidence of the impact of the disability on 
employment.  The letter also informed the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them and 
provided examples of the types of evidence that could be used 
to substantiate the claim and discussed the rating schedule 
and how ratings are assigned.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for degenerative disc disease of the 
cervical and lumbar spines was granted in a July 1993 rating 
decision.  Initial separate 10 percent ratings were assigned, 
effective October 1, 1992. 

While undergoing treatment at the Los Angeles VA Medical 
Center (VAMC) in July 1994, the Veteran complained of a 
history of back pain since 1980.  Forward flexion measured to 
40 degrees with extension to 5 degrees and lateral flexion to 
30 degrees bilaterally.  There were no muscle spasms during 
the examination.  

A month later, in August 1994, the Veteran was found to have 
decreased range of motion of the neck and back with flexion 
of the lumbar spine between 45 and 60 degrees.  A straight 
leg raising test was positive at 60 degrees and the diagnoses 
were degenerative disc disease of the neck and back.  

The Veteran was provided a VA examination of his spine in 
December 1995.  He reported treating his back and neck pain 
with Ibuprofen and muscle relaxers and had a larger problem 
with back pain than neck pain.  Examination of the lumbar 
spine showed tenderness to palpation and some spasm.  Forward 
flexion was to 75 degrees with extension to 15 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 45 degrees.  Straight leg raising was negative 
bilaterally.  

Examination of the cervical spine showed no tenderness or 
spasm.  Forward flexion was to 30 degrees with extension to 
30 degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 45 degrees.  X-rays showed degenerative 
changes of the lumbar spine, especially at L5-S1, and 
degenerative arthritic changes of the cervical spine.  The 
diagnoses were degenerative disc disease of the lumbar and 
cervical spines.  

In May 1996, the Veteran was referred for an orthopedic 
consultation based on his complaints of left buttock and 
thigh pain.  A provisional diagnosis of nerve compression was 
rendered.  

Upon VA examination in August 1997, the Veteran complained of 
a lower back ache that radiated to both gluteals areas and 
down his left leg.  He also experienced pain between his 
shoulder blades which radiated down both arms.  Range of 
motion of the cervical spine was measured with flexion to 20 
degrees, extension to 0 degrees, bilateral bending to 10 
degrees, and bilateral rotation to 20 degrees.  Grip strength 
in the hands was about half of average.  

Examination of the lumbar spine showed pain and muscle spasm.  
Flexion was to 40 degrees, with extension to 20 degrees, 
bilateral bending to 20 degrees, and bilateral rotation to 30 
degrees.  Straight leg raising test was positive bilaterally 
and the Veteran's complaints of pain in the Achilles tendon 
seemed to coincide with sciatic pain.  The diagnoses were 
minor scoliosis curvature of the lumbar spine with a ruptured 
disc at L5-S1 and ruptured discs at C5-C6 and C6-C7.     

The Veteran's spine was also examined at the VAMC in 
September 1997.  He complained of chronic neck pain without 
radiation.  His low back pain was worse on the right than 
left and sometimes manifested by a feeling of electrical 
shocks down to the left leg.  He denied any weakness or 
numbness.  Forward flexion of the neck was to 60 degrees with 
pain, with lateral rotation to 75 degrees with pain.  Forward 
flexion of the back was to 45 degrees with pain.   

Motor examination of the upper and lower extremities was 
normal, although reflexes were decreased in all extremities.  
The examination was found to be clinically and radiologically 
consistent with chronic degenerative disc disease without 
clinical evidence of radiculopathy.  

X-rays made at the VAMC in November 1997 were interpreted as 
showing severe degenerative disc disease of L5-S1 and minimal 
disc narrowing at C5-6 and C6-7.  

The Veteran was provided another VA examination of his spine 
in March 1998.  He complained of chronic pain in the low back 
and from the posterior left leg to the heel.  Coughing and 
sneezing produced muscle spasms and he avoided bending and 
lifting.  The Veteran also reported pin and needle feelings 
in his left leg, but denied right leg symptoms.  

The Veteran was employed as a manager for an engine 
remanufacturing company.  After review of the Veteran's 
November 1997 X-rays, the examiner diagnosed degenerative 
disc disease of the cervical and lumbar spines, as well as 
myositis ossificans with a bone formation of the left thigh.  
He declined to undergo a physical examination.

In October 1999 the Veteran was treated at the VAMC with 
complaints of back pain.  He was noted to have severe disc 
degeneration at L5-S1.  The Veteran was prescribed Tylenol 3, 
but declined a referral to the pain management clinic.  

At his December 2000 hearing, the Veteran reported worsening 
back and neck symptoms.

Upon VA examination in March 2002 the Veteran reported that 
his degenerative disc disease had worsened with increased 
numbness of the left leg.  He could no longer lift items 
weighing more than 15 pounds (lbs.) and could not bend, 
stoop, or squat without aggravating his back pain.  The 
Veteran also denied paresthesias or numbness in his shoulders 
or arms.  He continued to work full time as a supervisor at 
an engine remanufacturing company and had no physical duties.  
His gait was somewhat slow and rigid.  Physical examination 
of the neck showed no stiffness or splinting with no 
tenderness or spasm.  Flexion was measured to 30 degrees with 
extension to 30 degrees, lateral flexion to 40 degrees 
bilaterally, and lateral rotation to 50 degrees bilaterally.  
Muscle strength of the neck and upper extremities was normal 
with present pulses and present reflexes.  

Examination of the lumbar spine showed a 20 degree 
levoscoliosis with a slight loss of lumbar lordosis.  The 
Veteran had no difficulty with heel to toe ambulation.  
Tenderness and spasm was noted at the L1-L5 paraspinal 
muscles.  Flexion was to 40 degrees with extension to 10 
degrees, lateral flexion to 25 degrees bilaterally, and 
lateral rotation to 35 degrees bilaterally, all with pain.  
Muscle strength and reflexes of the lower extremities were 
normal.  There was decreased sensation to light touch and 
pinprick along the lateral left upper leg and down the 
lateral lower leg.  Pulses were present. 

The examiner diagnosed degenerative disc disease of the 
cervical and lumbar spines with a left thigh myositis 
ossificans.  The examiner noted that the myositis ossificans 
was a localized condition that followed local trauma and 
likely represented scar tissue formation.  The examiner also 
concluded that there were no functional deficits noted on 
examination and no objective findings of fatigability or 
restrictions of motion secondary to pain or incoordination.  
There was no objective evidence of worsening of the Veteran's 
orthopedic conditions.  

While undergoing further treatment at the VAMC in March 2003, 
the Veteran reported having intermittent episodes of 
radiating pain into his groin and left leg.  He treated his 
back pain with medication with fair relief.  Examination 
showed mild scoliosis, negative paraspinal spasms, and 
decreased range of motion.  Sensory examination to pin prick 
was normal from L2-S1.  

The Veteran's physician determined that the Veteran's low 
back pain was probably secondary to left L5-S1 radiculopathy 
from a herniated disc.  There was no evidence of motor, 
sensory, or autonomic impairments.  

A lumbar spine MRI conducted in June 2003 showed moderately 
severe to very severe degenerative disc disease and marked 
disc desiccation.  Mild posterior disc bulges were also 
observed.

In January 2004, the Veteran reported constant right-sided 
back pains associated with soreness, numbness, and muscle 
spasms of the right lower extremity.  Range of motion was 
full in all directions with pain and tenderness on palpation 
of the vertebrae over L3-S1.  Motor and sensory examination 
of the upper and lower extremities were normal.  

The Veteran was treated for an exacerbation of his lumbar 
disc disease in December 2004, when he reported experiencing 
muscle spasms after bending down to wash his face.  He had 
undergone a steroid injection of the lower back in May 2004 
that had resolved his pain for five months.  Additional 
medication and a back brace were provided.  

During VA treatment in March 2005, the Veteran complained of 
intermittent episodes of back spasms and left leg numbness 
without weakness.  There was decreased range of motion on 
flexion and hyperextension of the back and full strength of 
the lower extremities.  

In August and October 2005, the Veteran's lumbar and cervical 
spines were examined.  He again reported intermittent 
episodes of radiating pain to the left leg, and complained of 
constant neck pain and soreness.  The diagnoses were chronic 
low back and neck pains without motor or sensory impairments.  

A January 2006 X-ray of the cervical spine indicated moderate 
degenerative changes of the C5 through C7 vertebras and no 
evidence of subluxation from flexion to extension.  

During a physical examination in May 2006, the Veteran 
reported a stiff neck without burning or shooting pains.  An 
MRI of the cervical spine showed degenerative disc narrowing 
and osteophyte formation causing right greater than left 
formainal stenosis and mild flattening of the ventral cord.  
A July 2007 primary care note from the VAMC indicates that 
the Veteran had improved back pain with the use of capsaicin 
cream and Tylenol 4.  

The Veteran's most recent VA examination was conducted in 
September 2008.  He reported experiencing progressively worse 
symptoms of his cervical and lumbar disabilities and the 
examiner noted treatment with medication, creams, home 
exercises, and facet injections of the lumbar spine in 2004, 
2005, and 2006.  

The Veteran denied any numbness, paresthesias, or leg or foot 
weakness, but reported moderate flare-ups of pain occurring 
weekly and lasting for several hours.  The Veteran stated 
that his flare-ups resulted in a 50 percent loss of motion in 
his cervical spine, and could lead to total incapacitation of 
the lumbar spine requiring bed rest from one to two days.  He 
denied any incapacitating episodes in the past year resulting 
from his cervical spine condition, and reported seven 
episodes of total incapacitation from his lumbar spine 
condition with one to three days lost from work per flare-up.  

Physical examination of the cervical spine showed no spasms, 
tenderness, or weakness, although guarding and painful motion 
was present.  There was no cervical ankylosis and range of 
motion testing showed flexion to 30 degrees, extension to 25 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 30 degrees, and lateral rotation bilaterally to 25 
degrees, all with pain at the endpoint.  There was no 
additional loss of motion with repetitive testing.

Physical examination of the lumbar spine showed right-sided 
spasms, guarding, and tenderness and painful motion on the 
right.  There was no thoracolumbar ankylosis and range of 
motion testing showed flexion to 50 degrees, extension to 10 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 15 degrees, and lateral rotation to 15 degrees 
bilaterally, all with pain at the endpoint.  The Veteran had 
pain and no additional loss of motion upon repetitive use.  

Motor and sensory examinations were normal.  Records included 
with the examination report included reports of March 2004 
and July 2008 EMGs that were negative for radiculopathy of 
the right and left lower extremities.  The Veteran was 
employed as a lead transportation security officer and 
reported missing four weeks of work during the past year due 
to medical appointments and symptoms of his disabilities.  
The diagnoses were cervical and lumbar degenerative disc 
disease and disc herniations, as well as cervical 
osteoarthritis and lumbar scoliosis.  The examiner found that 
the Veteran had significant effects on his employment and 
mild to severe effects on the activities of daily living from 
his spinal disabilities.  

Cervical Spine

The Veteran's cervical spine disability has been manifested 
by limitation of motion that has varied throughout the claims 
period.  His range of motion was most limited at the August 
1997 VA examination when flexion measured to 20 degrees with 
a combined range of motion of 80 degrees.  The Veteran's 
cervical flexion has never measured greater than 60 degrees, 
and the Veteran has consistently complained of constant pain 
and soreness in his neck.  Therefore, the Board finds that 
limitation of motion of the cervical spine has most nearly 
approximated moderate and an increased rating of 20 percent 
is warranted under Diagnostic Code 5290 (2003).  

Although the Veteran testified at his December 2000 hearing 
that he could only bend his neck forward to 15 degrees, he 
has not demonstrated the medical expertise needed to 
competently measure the limitation of motion that accompanies 
his cervical spine disability.  On examinations such 
limitation of motion has never been demonstrated.

The Veteran's report of a 50 percent loss of motion during 
flare-ups would not equate to limitation approximating 15 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2008) (showing 
normal forward flexion of the cervical spine is to 45 
degrees).  The Veteran's ability to flex to 50 percent of 
normal, even during a flare-up is consistent with moderate 
limitation of motion.  

Examinations have shown that pain or other functional factors 
(aside from flare-ups) only limit motion, if at all, at the 
end points of motion.  The March 2002 and September 2008 VA 
examiners concluded that there was no additional loss of 
motion upon repetitive testing, and the March 2002 examiner 
found no objective evidence of fatigability, incoordination, 
or restriction of motion due to pain.  Hence, these factors 
do not cause limitation of motion that would approximate the 
criteria for a rating higher than 20 percent.  38 C.F.R. 
§§ 4.40, 4.45.

The Veteran has been diagnosed as having degenerative disc 
disease of the cervical spine, but his X-rays and MRIs have 
not been interpreted as showing intervertebral disc syndrome 
of greater than moderate severity.  While subjective 
neurologic complaints have been noted, NCV and EMG studies 
have shown no neurologic abnormality and examiners have 
opined that there is no radiculopathy.

Given these normal findings, separate evaluations are not 
warranted for any neurological disabilities associated with 
the Veteran's cervical spinal disability at any time during 
the claims period.  

In addition, the Veteran has also not alleged, and the record 
does not show, that he has experienced any incapacitating 
episodes requiring bedrest prescribed by a physician due to 
his cervical spine disability.  Therefore, he is not entitled 
to an evaluation in excess of 20 percent on that basis under 
Diagnostic Code 5293 (2002 & 2003) or 5243 (2008).

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of the increased 
rating granted above, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Lumbar Spine

Throughout the claims period, the Veteran's degenerative disc 
disease has been characterized as severe to very severe based 
on X-rays and MRI reports.  In addition, although March 2004 
and July 2008 EMG reports were negative for evidence of lower 
extremity radiculopathy, the Veteran has consistently 
reported symptoms such as numbness and tingling in his lower 
extremities that have been found consistent with sciatic 
neuropathy.  He has also consistently demonstrated muscle 
spasms upon range of motion testing of the lumbar spine.  The 
Board finds that an increased rating of 40 percent is 
warranted under Diagnostic Code 5293 (2002) for severe 
intervertebral disc disease.  

Under the oldest version of Diagnostic Code 5293, a 60 
percent rating would require absent ankle reflexes or 
findings appropriate to the site of the diseased disc.  At 
one point the Veteran had diminished, but not absent, 
reflexes.  The remainder of the clinical evidence has shown, 
at most, subjective complaints, including decreased 
sensation, but no objective evidence of radiculopathy or 
neurologic impairment.  EMG and NCV studies were negative.  
Thus, the evidence is against a finding that the Veteran 
meets the criteria for a 60 percent rating under the oldest 
version of Diagnostic Code 5293.


The Veteran is therefore receiving the maximum rating 
possible under former Diagnostic Codes 5292, and 5295 for 
limitation of motion, lumbosacral strain, and intervertebral 
disc syndrome. 

While a rating of 100 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of spine, the medical evidence demonstrates that the Veteran 
retains some useful motion of the low back and does not have 
unfavorable ankylosis.  

With respect to functional impairment, the Veteran's most 
severe limitation of motion was noted during March 2002 VA 
examination when range of motion measurements, with pain, 
showed that flexion was to 40 degrees, extension was to 10 
degrees, left and right lateral flexion were to 25 degrees 
bilaterally, and left and right lateral rotation were to 35 
degrees bilaterally.  

The March 2002 VA examiner concluded that were no objective 
findings of fatigue or restriction of movement secondary to 
pain or incoordination.  While the Veteran's disability 
clearly manifests severe limitation of motion, he does retain 
some useful motion of his spine, and was found by the 
September 2008 VA examiner to have no ankylosis of the spine.  
In addition, the record contains no other findings pertaining 
to ankylosis.  Therefore, an increased rating is not 
warranted under Diagnostic Code 5286 (2003) or Diagnostic 
Codes 5235-5242 (2008) based on limitation of motion and 
ankylosis. 

Although the Veteran has described totally incapacitating 
attacks, there is no evidence or claim of physician 
prescribed bed rest, hence a higher rating under Diagnostic 
Codes 5293 (2003) or 5243 (2008) for intervertebral disc 
syndrome would not be warranted.

While the Veteran has complained of pain and numbness in his 
legs resulting from his low back condition, diagnostic 
studies have been normal.  Diminished reflexes were noted in 
1997, but neurologic impairment has not been demonstrated 
since the change in back rating criteria authorizing separate 
ratings for neurologic and orthopedic manifestations of 
spinal disabilities.  As discussed above, subjective 
complaints have been reported, but all testing and 
examination has been normal.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 60 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The rating criteria contemplate the Veteran's disabilities.  
The degenerative disc disease of his cervical and lumbar 
spines is manifested by symptoms such as painful limited 
motion and symptoms appropriate to the site of the diseased 
disc.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is, therefore, not 
warranted.

Total Disability for Rating Purposes Based on Individual 
Unemployability

The Court has held that TDIU is an element of all claims for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is provided where a Veteran's service connected 
disabilities are rated less than total, but preclude all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  In this case the Veteran has reportedly been 
gainfully employed throughout the appeal period.  Hence, the 
question of entitlement to TDIU does not arise.


ORDER

A 20 percent disability rating for degenerative disc disease 
of the cervical spine is granted.

A 40 percent disability rating for degenerative disc disease 
of the lumbar spine is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


